Name: 2003/848/EC: Commission Decision of 28 November 2003 approving the TSE eradication and monitoring programmes of Member States and certain Acceding Member States for 2004 and fixing the level of the Community's financial contribution (notified under document number C(2003) 4423)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural activity;  Europe;  health;  business organisation;  agricultural policy;  management
 Date Published: 2003-12-09

 Avis juridique important|32003D08482003/848/EC: Commission Decision of 28 November 2003 approving the TSE eradication and monitoring programmes of Member States and certain Acceding Member States for 2004 and fixing the level of the Community's financial contribution (notified under document number C(2003) 4423) Official Journal L 322 , 09/12/2003 P. 0011 - 0015Commission Decisionof 28 November 2003approving the TSE eradication and monitoring programmes of Member States and certain Acceding Member States for 2004 and fixing the level of the Community's financial contribution(notified under document number C(2003) 4423)(2003/848/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, and in particular the first paragraph of Article 32 thereof,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), and in particular Article 24(6) thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of a financial contribution by the Community in the eradication and monitoring of certain animal diseases.(2) The Member Sates and certain Acceding Member States have submitted programmes to the Commission for the eradication and monitoring of certain transmissible spongiform encephalopathies (TSEs).(3) Article 32 of the Act of Accession of 2003 lays down that the new Member States are to receive the same treatment as the present Member States as regards expenditure under veterinary funds.(4) However, no financial commitment under the 2004 budget for any programme concerned may be made before the accession of the concerned Acceding Member State has taken place.(5) After examination, the programmes submitted by the Member States and the concerned Acceding Member States for the eradication and the monitoring of TSEs were found to comply with Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases(2).(6) Those programmes appear on the priority list of programmes for the eradication and monitoring of certain TSEs qualifying for financial contribution from the Community in 2004 and which was established by Commission Decision 2003/746/EC of 14 October 2003 on the list of programmes for the eradication and monitoring of certain TSE qualifying for a financial contribution from the Community in 2004(3).(7) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(4), provides for annual programmes for the eradication and monitoring of TSEs in bovine, ovine and caprine animals.(8) In the light of the importance to eradicate and monitor TSEs for the achievement of Community objectives in the field of animal and public health, it is appropriate to reimburse 100 % of the costs to be incurred by the Member States and the concerned Acceding Member States for the purchase of test kits up to a maximum amount per test kit and per TSE monitoring programme.(9) For the same reason it is appropriate to reimburse 100 % of the laboratory costs incurred by the Member States and the concerned Acceding Member States for the performance of genotyping tests up to a maximum per test and per Scrapie eradication programme.(10) Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(5), provides that programmes for the eradication and monitoring of animal diseases are to be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of that Regulation are to apply.(11) The Community's financial contribution should only be granted subject to the condition that the programmes for the eradication and monitoring of TSEs are carried out efficiently and that the Member States and the concerned Acceding Member States supply all the necessary information within specified time limits laid down in this Decision.(12) There is a need to clarify the rate to be used for the conversion of the payment applications submitted in national currency as defined in Article 1(d) of Council Regulation (EC) 2799/98 establishing agrimonetary arrangements for the euro(6).(13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:CHAPTER I Approval of and financial contribution to TSE monitoring programmesArticle 11. The TSE monitoring programme submitted by Belgium is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 3351000.Article 21. The TSE monitoring programme submitted by Denmark is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 2351000.Article 31. The TSE monitoring programme submitted by Germany is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 15611000.Article 41. The TSE monitoring programme submitted by Greece is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 745000.Article 51. The TSE monitoring programme submitted by Spain is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 4854000.Article 61. The TSE monitoring programme submitted by France is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 21733000.Article 71. The TSE monitoring programme submitted by Ireland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 5386000.Article 81. The TSE monitoring programme submitted by Italy is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 6283000.Article 91. The TSE monitoring programme submitted by Luxembourg is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 158000.Article 101. The TSE monitoring programme submitted by the Netherlands is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 4028000.Article 111. The TSE monitoring programme submitted by Austria is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 1675000.Article 121. The TSE monitoring programme submitted by Portugal is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 1012000.Article 131. The TSE monitoring programme submitted by Finland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 1060000.Article 141. The TSE monitoring programme submitted by Sweden is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 358000.Article 151. The TSE monitoring programme submitted by the United Kingdom is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 7726000.Article 161. The TSE monitoring programme submitted by Cyprus is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 144000.Article 171. The TSE monitoring programme submitted by Estonia is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 103000.Article 181. The TSE monitoring programme submitted by Malta is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 37000.Article 191. The TSE monitoring programme submitted by Slovenia is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 353000.Article 20The Community's financial contribution for the TSE monitoring programmes referred to in Articles 1 to 19 shall be at the rate of 100 % of the cost, value added tax excluded, of the purchase of test kits subject to a maximum amount of EUR 8 per test for tests carried out from 1 January to 31 December 2004 in bovine, ovine and caprine animals referred to in Annex III to Regulation (EC) No 999/2001.CHAPTER II Approval of and financial contribution to Scrapie eradication programmesArticle 211. The Scrapie eradication programme submitted by Denmark is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 5000.Article 221. The Scrapie eradication programme submitted by Germany is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 755000.Article 231. The Scrapie eradication programme submitted by Greece is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 450000.Article 241. The Scrapie eradication programme submitted by Spain is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 435000.Article 251. The Scrapie eradication programme submitted by France is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 1160000.Article 261. The Scrapie eradication programme submitted by Ireland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 490000.Article 271. The Scrapie eradication programme submitted by Italy is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 3210000.Article 281. The Scrapie eradication programme submitted by the Netherlands is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 675000.Article 291. The Scrapie eradication programme submitted by Austria is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 30000.Article 301. The Scrapie eradication programme submitted by Portugal is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 255000.Article 311. The Scrapie eradication programme submitted by Finland is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 5000.Article 321. The Scrapie eradication programme submitted by Sweden is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 5000.Article 331. The Scrapie eradication programme submitted by the United Kingdom is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 7460000.Article 341. The Scrapie eradication programme submitted by Cyprus is hereby approved for the period from 1 January 2004 to 31 December 2004.2. The Community's financial contribution shall not exceed EUR 740000.Article 35The Community's financial contribution for the Scrapie eradication programmes referred to in Articles 21 to 34 shall be at the rate of 50 % of the cost to be incurred by the concerned Member States and Acceding Member States for compensation to owners for the value of their animals culled and destroyed in accordance with their eradication programme up to a maximum of EUR 50 per animal, and at the rate 100 % of the cost, value added tax excluded, of the analysis of samples for genotyping up to a maximum of EUR 10 per genotyping test.CHAPTER III Conditions for the Community's financial contributionArticle 36The conversion rate for applications submitted in national currency in month "n" shall be that of the 10th day of month "n + 1" or for the first preceding day for which a rate is quoted.Article 371. The Community's financial contribution for the TSE eradication and monitoring programmes referred to in Articles 1 to 34 shall be granted provided that the implementation of those programmes are in conformity with the relevant provisions of Community law, including rules on competition and on the award of public contracts, and subject to the concerned Member State or Acceding Member State complying with the following conditions:(a) bringing into force by 1 January 2004 the laws, regulations and administrative provisions for implementing the TSE eradication and monitoring programme;(b) forwarding by 1 June 2004 at the latest, the preliminary technical and financial evaluation of the programme, in accordance with Article 24(7) of Decision 90/424/EEC;(c) forwarding a report to the Commission every month on the progress of the TSE monitoring programme and the costs incurred; the report shall be forwarded at the latest four weeks after the end of each month;(d) forwarding a final report, by 1 June 2005 at the latest, on the technical execution of the TSE eradication and monitoring programme accompanied by proof of the costs incurred and the results attained during the period from 1 January to 31 December 2004;(e) implementing the programme efficiently;(f) no other Community contribution has been or will be asked for these measures.2. In case the Member State or concerned Acceding Member State does not comply with those rules, the Commission shall reduce the contribution of the Community having regard to the nature and gravity of the infringement, and to any financial loss suffered by the Community.CHAPTER IV Final provisionsArticle 38This Decision shall apply from 1 January 2004.Article 39This Decision is addressed to the Member States.Done at Brussels, 28 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 347, 12.12.1990, p. 27. Decision as last amended by Directive 92/65/EEC (OJ L 268, 14.9.1992, p. 54).(3) OJ L 269, 21.10.2003, p. 24.(4) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 1915/2003 (OJ L 283, 31.10.2003, p. 29).(5) OJ L 160, 26.6.1999, p. 103.(6) OJ L 349, 24.12.1998, p. 1.